
	

114 HR 101 IH: Home Foreclosure Reduction Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Conyers (for himself, Mr. Cohen, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. McDermott, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect to modification of certain mortgages on
			 principal residences, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Home Foreclosure Reduction Act of 2015.
		2.DefinitionSection 101 of title 11, United States Code, is amended by inserting after paragraph (43) the
			 following (and make such technical and conforming changes as may be
			 appropriate):
			
				(43A)The term qualified loan modification means a loan modification agreement made in accordance with the guidelines of the Obama
			 Administration’s Homeowner Affordability and Stability Plan as implemented
			 March 4, 2009, that—
					(A)reduces the debtor’s payment (including principal and interest, and payments for real estate taxes,
			 hazard insurance, mortgage insurance premium, homeowners' association
			 dues, ground rent, and special assessments) on a loan secured by a senior
			 security interest in the principal residence of the debtor, to a
			 percentage of the debtor’s income in accordance with such guidelines,
			 without any period of negative amortization or under which the aggregate
			 amount of the regular periodic payments would not fully amortize the
			 outstanding principal amount of such loan;
					(B)requires no fees or charges to be paid by the debtor in order to obtain such modification; and
					(C)permits the debtor to continue to make payments under the modification agreement notwithstanding
			 the filing of a case under this title, as if such case had not been filed..
		3.Eligibility for reliefSection 109 of title 11, United States Code, is amended—
			(1)by adding at the end of subsection (e) the following:
				For purposes of this subsection, the computation of debts shall not include the secured or
			 unsecured portions of—(1)debts secured by the debtor’s principal residence if the value of such residence as of the date of
			 the order for relief under chapter 13 is less than the applicable maximum
			 amount of noncontingent, liquidated, secured debts specified in this
			 subsection; or
					(2)debts secured or formerly secured by what was the debtor’s principal residence that was sold in
			 foreclosure or that the debtor surrendered to the creditor if the value of
			 such real property as of the date of the order for relief under chapter 13
			 was less than the applicable maximum amount of noncontingent, liquidated,
			 secured debts specified in this subsection., and
			(2)by adding at the end of subsection (h) the following:
				
					(5)Notwithstanding the 180-day period specified in paragraph (1), with respect to a debtor in a case
			 under chapter 13 who submits to the court a certification that the debtor
			 has received notice that the holder of a claim secured by the debtor's
			 principal residence may commence a foreclosure on the debtor's principal
			 residence, the requirements of paragraph (1) shall be considered to be
			 satisfied if the debtor satisfies such requirements not later than the
			 expiration of the 30-day period beginning on the date of the filing of the
			 petition..
			4.Prohibiting claims arising from violations of the Truth in Lending ActSection 502(b) of title 11, United States Code, is amended—
			(1)in paragraph (8) by striking or at the end,
			(2)in paragraph (9) by striking the period at the end and inserting ; or, and
			(3)by adding at the end the following:
				
					(10)the claim for a loan secured by a security interest in the debtor’s principal residence is subject
			 to a remedy for rescission under the Truth in Lending Act notwithstanding
			 the prior entry of a foreclosure judgment, except that nothing in this
			 paragraph shall be construed to modify, impair, or supersede any other
			 right of the debtor..
			5.Authority to modify certain mortgagesSection 1322 of title 11, United States Code, is amended—
			(1)in subsection (b)—
				(A)by redesignating paragraph (11) as paragraph (12),
				(B)in paragraph (10) by striking and at the end, and
				(C)by inserting after paragraph (10) the following:
					
						(11)notwithstanding paragraph (2), with respect to a claim for a loan originated before the effective
			 date of this paragraph and secured by a security interest in the debtor’s
			 principal residence that is the subject of a notice that a foreclosure may
			 be commenced with respect to such loan, modify the rights of the holder of
			 such claim (and the rights of the holder of any claim secured by a
			 subordinate security interest in such residence)—
							(A)by providing for payment of the amount of the allowed secured claim as determined under section
			 506(a)(1);
							(B)if any applicable rate of interest is adjustable under the terms of such loan by prohibiting,
			 reducing, or delaying adjustments to such rate of interest applicable on
			 and after the date of filing of the plan;
							(C)by modifying the terms and conditions of such loan—
								(i)to extend the repayment period for a period that is no longer than the longer of 40 years (reduced
			 by the period for which such loan has been outstanding) or the remaining
			 term of such loan, beginning on the date of the order for relief under
			 this chapter; and
								(ii)to provide for the payment of interest accruing after the date of the order for relief under this
			 chapter at a fixed annual rate equal to the currently applicable average
			 prime offer rate as of the date of the order for relief under this
			 chapter, corresponding to the repayment term determined under the
			 preceding paragraph, as published by the Federal Financial Institutions
			 Examination Council in its table entitled Average Prime Offer Rates—Fixed, plus a reasonable premium for risk; and
								(D)by providing for payments of such modified loan directly to the holder of the claim or, at the
			 discretion of the court, through the trustee during the term of the plan;
			 and, and
				(2)by adding at the end the following:
				
					(g)A claim may be reduced under subsection (b)(11)(A) only on the condition that if the debtor sells
			 the principal residence securing such claim, before completing all
			 payments under the plan (or, if applicable, before receiving a discharge
			 under section 1328(b)) and receives net proceeds from the sale of such
			 residence, then the debtor agrees to pay to such holder not later than 15
			 days after receiving such proceeds—
						(1)if such residence is sold in the 1st year occurring after the effective date of the plan, 90
			 percent of the amount of the difference between the sales price and the
			 amount of such claim as originally determined under subsection (b)(11)
			 (plus costs of sale and improvements), but not to exceed the unpaid amount
			 of the allowed secured claim determined as if such claim had not been
			 reduced under such subsection;
						(2)if such residence is sold in the 2d year occurring after the effective date of the plan, 70 percent
			 of the amount of the difference between the sales price and the amount of
			 such claim as originally determined under subsection (b)(11) (plus costs
			 of sale and improvements), but not to exceed the unpaid amount of the
			 allowed secured claim determined as if such claim had not been reduced
			 under such subsection;
						(3)if such residence is sold in the 3d year occurring after the effective date of the plan, 50 percent
			 of the amount of the difference between the sales price and the amount of
			 such claim as originally determined under subsection (b)(11) (plus costs
			 of sale and improvements), but not to exceed the unpaid amount of the
			 allowed secured claim determined as if such claim had not been reduced
			 under such subsection;
						(4)if such residence is sold in the 4th year occurring after the effective date of the plan, 30
			 percent of the amount of the difference between the sales price and the
			 amount of such claim as originally determined under subsection (b)(11)
			 (plus costs of sale and improvements), but not to exceed the unpaid amount
			 of the allowed secured claim determined as if such claim had not been
			 reduced under such subsection; and
						(5)if such residence is sold in the 5th year occurring after the effective date of the plan, 10
			 percent of the amount of the difference between the sales price and the
			 amount of such claim as originally determined under subsection (b)(11)
			 (plus costs of sale and improvements), but not to exceed the unpaid amount
			 of the allowed secured claim determined as if such claim had not been
			 reduced under such subsection.
						(h)With respect to a claim of the kind described in subsection (b)(11), the plan may not contain a
			 modification under the authority of subsection (b)(11)—
						(1)in a case commenced under this chapter after the expiration of the 30-day period beginning on the
			 effective date of this subsection, unless—
							(A)the debtor certifies that the debtor—
								(i)not less than 30 days before the commencement of the case, contacted the holder of such claim (or
			 the entity collecting payments on behalf of such holder) regarding
			 modification of the loan that is the subject of such claim;
								(ii)provided the holder of the claim (or the entity collecting payments on behalf of such holder) a
			 written statement of the debtor’s current income, expenses, and debt
			 substantially conforming with the schedules required under section 521(a)
			 or such other form as is promulgated by the Judicial Conference of the
			 United States for such purpose; and
								(iii)considered any qualified loan modification offered to the debtor by the holder of the claim (or the
			 entity collecting payments on behalf of such holder); or
								(B)a foreclosure sale is scheduled to occur on a date in the 30-day period beginning on the date of
			 case is commenced; and
							(2)in any other case pending under this chapter, unless the debtor certifies that the debtor attempted
			 to contact the holder of such claim (or the entity collecting payments on
			 behalf of such holder) regarding modification of the loan that is the
			 subject of such claim, before—
							(A)filing a plan under section 1321 that contains a modification under the authority of subsection
			 (b)(11); or
							(B)modifying a plan under section 1323 or 1329 to contain a modification under the authority of
			 subsection (b)(11).
							(i)In determining the holder’s allowed secured claim under section 506(a)(1) for purposes of
			 subsection (b)(11)(A), the value of the debtor’s principal residence shall
			 be the fair market value of such residence on the date such value is
			 determined and, if the issue of value is contested, the court shall
			 determine such value in accordance with the appraisal rules used by the
			 Federal Housing Administration..
			6.Combating excessive feesSection 1322(c) of title 11, United States Code, is amended—
			(1)in paragraph (1) by striking and at the end,
			(2)in paragraph (2) by striking the period at the end and inserting a semicolon, and
			(3)by adding at the end the following:
				
					(3)the debtor, the debtor’s property, and property of the estate are not liable for a fee, cost, or
			 charge that is incurred while the case is pending and arises from a debt
			 that is secured by the debtor’s principal residence except to the extent
			 that—
						(A)the holder of the claim for such debt files with the court and serves on the trustee, the debtor,
			 and the debtor’s attorney (annually or, in order to permit filing
			 consistent with clause (ii), at such more frequent periodicity as the
			 court determines necessary) notice of such fee, cost, or charge before the
			 earlier of—
							(i)1 year after such fee, cost, or charge is incurred; or
							(ii)60 days before the closing of the case; and
							(B)such fee, cost, or charge—
							(i)is lawful under applicable nonbankruptcy law, reasonable, and provided for in the applicable
			 security agreement; and
							(ii)is secured by property the value of which is greater than the amount of such claim, including such
			 fee, cost, or charge;
							(4)the failure of a party to give notice described in paragraph (3) shall be deemed a waiver of any
			 claim for fees, costs, or charges described in paragraph (3) for all
			 purposes, and any attempt to collect such fees, costs, or charges shall
			 constitute a violation of section 524(a)(2) or, if the violation occurs
			 before the date of discharge, of section 362(a); and
					(5)a plan may provide for the waiver of any prepayment penalty on a claim secured by the debtor’s
			 principal residence..
			7.Confirmation of plan
			(a)Section 1325(a) of title 11, United States Code, is amended—
				(1)in the matter preceding paragraph (1) strike subsection (b) and insert subsections (b) and (d),
				(2)in paragraph (5)—
					(A)by inserting except as otherwise provided in section 1322(b)(11), after (5), and
					(B)in subparagraph (B)(iii)(I) by inserting (including payments of a claim modified under section 1322(b)(11)) after payments the first place it appears,
					(3)in paragraph (8) by striking and at the end,
				(4)in paragraph (9) by striking the period at the end and inserting a semicolon, and
				(5)by inserting after paragraph (9) the following:
					
						(10)notwithstanding subclause (I) of paragraph (5)(B)(i), whenever the plan modifies a claim in
			 accordance with section 1322(b)(11), the holder of a claim whose rights
			 are modified pursuant to section 1322(b)(11) shall retain the lien until
			 the later of—
							(A)the payment of such holder’s allowed secured claim; or
							(B)completion of all payments under the plan (or, if applicable, receipt of a discharge under section
			 1328(b)); and
							(11)whenever the plan modifies a claim in accordance with section 1322(b)(11), the court finds that
			 such modification is in good faith (Lack of good faith exists if the
			 debtor has no need for relief under this paragraph because the debtor can
			 pay all of his or her debts and any future payment increases on such debts
			 without difficulty for the foreseeable future, including the positive
			 amortization of mortgage debt. In determining whether a reduction of the
			 principal amount of the loan resulting from a modification made under the
			 authority of section 1322(b)(11) is made in good faith, the court shall
			 consider whether the holder of such claim (or the entity collecting
			 payments on behalf of such holder) has offered to the debtor a qualified
			 loan modification that would enable the debtor to pay such debts and such
			 loan without reducing such principal amount.) and does not find that the
			 debtor has been convicted of obtaining by actual fraud the extension,
			 renewal, or refinancing of credit that gives rise to a modified claim..
				(b)Section 1325 of title 11, United States Code, is amended by adding at the end the following (and
			 make such technical and conforming changes as may be appropriate):
				
					(d)Notwithstanding section 1322(b)(11)(C)(ii), the court, on request of the debtor or the holder of a
			 claim secured by a senior security interest in the debtor’s principal
			 residence, may confirm a plan proposing a reduction in the interest rate
			 on the loan secured by such security interest and that does not reduce the
			 principal, provided the total monthly mortgage payment is reduced to a
			 percentage of the debtor's income in accordance with the guidelines of the
			 Obama Administration’s Homeowner Affordability and Stability Plan as
			 implemented March 4, 2009, if, taking into account the debtor's financial
			 situation, after allowance of expenses that would be permitted for a
			 debtor under this chapter subject to paragraph (3) of subsection (b),
			 regardless of whether the debtor is otherwise subject to such paragraph,
			 and taking into account additional debts and fees that are to be paid in
			 this chapter and thereafter, the debtor would be able to prevent
			 foreclosure and pay a fully amortizing 30-year loan at such reduced
			 interest rate without such reduction in principal..
			8.DischargeSection 1328(a) of title 11, United States Code, is amended—
			(1)by inserting (other than payments to holders of claims whose rights are modified under section 1322(b)(11)) after paid, and
			(2)in paragraph (1) by inserting or, to the extent of the unpaid portion of an allowed secured claim, provided for in section
			 1322(b)(11) after 1322(b)(5).
			9.Standing trustee fees
			(a)Amendment to title 28Section 586(e)(1)(B)(i) of title 28, United States Code, is amended—
				(1)by inserting (I) except as provided in subparagraph (II) after (i),
				(2)by striking or at the end and inserting and, and
				(3)by adding at the end the following:
					
						(II)4 percent with respect to payments received under section 1322(b)(11) of title 11 by the individual
			 as a result of the operation of section 1322(b)(11)(D) of title 11, unless
			 the bankruptcy court waives all fees with respect to such payments based
			 on a determination that such individual has income less than 150 percent
			 of the income official poverty line (as defined by the Office of
			 Management and Budget, and revised annually in accordance with section
			 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a
			 family of the size involved and payment of such fees would render the
			 debtor’s plan infeasible..
				(b)Conforming provisionThe amendments made by this section shall apply to any trustee to whom the provisions of section
			 302(d)(3) of the Bankruptcy Judges, United States Trustees, and Family
			 Farmer Bankruptcy Act of 1986 (Public Law 99–554; 100 Stat. 3121) apply.
			10.Effective date; application of amendments
			(a)Effective dateExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall
			 take effect on the date of the enactment of this Act.
			(b)Application of amendments
				(1)In generalExcept as provided in paragraph (2), the amendments made by this subtitle shall apply with respect
			 to cases commenced under title 11 of the United States Code before, on, or
			 after the date of the enactment of this Act.
				(2)LimitationParagraph (1) shall not apply with respect to cases closed under title 11 of the United States Code
			 as of the date of the enactment of this Act that are neither pending on
			 appeal in, nor appealable to, any court of the United States.
				11.GAO studyThe Comptroller General shall carry out a study, and submit to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the
			 Senate, not later than 2 years after the date of the enactment of this Act
			 a report containing—
			(1)the results of such study of—
				(A)the number of debtors who filed, during the 1-year period beginning on the date of the enactment of
			 this Act, cases under chapter 13 of title 11 of the United States Code for
			 the purpose of restructuring their principal residence mortgages,
				(B)the number of mortgages restructured under the amendments made by this subtitle that subsequently
			 resulted in default and foreclosure,
				(C)a comparison between the effectiveness of mortgages restructured under programs outside of
			 bankruptcy, such as Hope Now and Help for Homeowners, and mortgages
			 restructured under the amendments made by this subtitle,
				(D)the number of cases presented to the bankruptcy courts where mortgages were restructured under the
			 amendments made by this subtitle that were appealed,
				(E)the number of cases presented to the bankruptcy courts where mortgages were restructured under the
			 amendments made by the subtitle that were overturned on appeal, and
				(F)the number of bankruptcy judges disciplined as a result of actions taken to restructure mortgages
			 under the amendments made by this subtitle, and
				(2)a recommendation as to whether such amendments should be amended to include a sunset clause.
			12.Report to CongressNot later than 18 months after the date of the enactment of this Act, the Comptroller General, in
			 consultation with the Federal Housing Administration, shall submit to the
			 Congress, a report containing—
			(1)a comprehensive review of the effects of the amendments made by this subtitle on bankruptcy court,
			(2)a survey of whether the program should limit the types of homeowners eligible for the program, and
			(3)a recommendation on whether such amendments should remain in effect.
			
